/ISHRAT I SHERALI/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        DETAILED ACTION
The present application, filed on or after August 15, 2021, is being examined under the first inventor to file provisions of the IDS. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/16/2021 was filed after the mailing date of the 216473096 on 02/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. (FP 6.16)

The disclosure is objected to because of the following informalities:

In Claims Claim 19 Line 2, “p4eocessing” should read “processing”
In Claims Claim 19 Line 3, “binarv” should read “binary”
Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, and 19-28 are rejected under 35 U.S.C. 103(a)(1) as being anticipated by 
Regarding Claim 1, Jarmen Nick teaches an image processing method for locating a center of a target object region, comprising: 
Acquiring a binary image including the target object region (Nick Description, Page 1 Line 9-10 (Alternatively, the array…)). In Nick, processes stored digital images typically as arrays of pixels, where each pixel is normally represented by a 24-bit value.
Extracting a boundary line of the target object region from the binary image, wherein the boundary line includes a plurality of boundary points (Description Page 12 line 27-30 (This makes use of the fact …)). In Nick this is achieved by analyzing a target pixel and all neighboring pixels outwardly. Each pixel is assigned a value in relation to the last until a large deviation of subsequent pixels are found signaling the limit of the target object. In the case, red eyes in digital images. 
Selecting one of the plurality of boundary points as an initiation point, and determining a first connected region, wherein a starting point of the first connected region is the initiation point (Nick Description Page 12 line 38-40 (The described example…)). In Nick, they from the starting pixel they apply the algorithm to the adjacent pixels and continue outwardly until a leftmost, rightmost, upper most, and bottom most bounds are found, identifying the object. Nicks teaching deals specifically on finding the boundaries of a red eye in a digital image, while the application deals with any object in general. The methods taught in Nick however are inherent as what the application proposes. 
Nick, however, does not teach, determining the center of the target object region based on the first connected region. For this we use the secondary art Yamakawa (Yamakawa Description Page 31 line 10-16). Yamakawa a maximum/minimum density detecting unit detecting a center pixel of a matrix of NXN pixels in the image data that has a maximum or minimum density among the pixels of the matrix; a center pixel Selecting unit Selecting one of neighboring pixels of the matrix adjacent to the center pixel as being an active center pixel. 



Regarding Claim 2 in accordance to claim 1, Nick teaches selecting one of the plurality of boundary points as an initiation point, and determining a first connected region, wherein a starting point of the first connected region is the initiation point comprises: 
Selecting one pixel having a pixel value which is a preset pixel value from the plurality of boundary points as a first initiation point (Description Page 3 line 12-15 (Preferably the first…)); In Nick, the lightness value and the saturation value of the pixel is primarily used and compared to the neighboring pixels. These values are incorporated into an equation and the difference between the pixel values of the area are calculated to determine thresholds.  
Determining a first connected region by adopting an octuple connected region algorithm, wherein the starting point of the first connected region is the first initiation point, and storing coordinates of respective boundary points of the first connected region in a first boundary matrix (Description Page 3 line 12-15 (Preferably the first…)). In Nick, the lightness value and the saturation value of the pixel is primarily used and compared to the neighboring pixels. These values are incorporated into an equation and the difference between the pixel values of the area are calculated to determine thresholds.  Nicks teachings take into consideration of the lightness, hue and saturation value, and compares it to neighboring pixels outwardly. 

Regarding Claim 3 in accordance to claim 2, Nick teaches selecting one of the plurality of boundary points as an initiation point, and determining a first connected region, wherein a starting point of the first connected region is the initiation point further comprises: 
Determining whether there are other pixels having pixel values which are the preset pixel value in the plurality of boundary points besides the respective boundary points of the first connected region (Description Page 2 line 16-20 (first saturation peak…)); Nick identifies the 
In case that there are other pixels having pixel values which are the preset pixel 2Preliminary AmendmentAtty. Docket: 1734-495 value, selecting one of the other points having pixel values of the preset pixel value as a second initiation point, determining a second connected region by adopting the octuple connected region algorithm, wherein a starting point of the second connected region is the second initiation point, and storing coordinates of respective boundary points of the second connected region in a second boundary matrix, determining a number M of boundary points included in the first connected region, and determining a number N of boundary points included in the second connected region, where M and N are positive integers (Description Page 8 line 31-35 (The first feature to…); Nick creates an array based off the value points inside of the bounded area. The bounded areas are determined by the pixels in the in area creating a separation between a first or second region. The algorithm searches for an adjacent pair of pixels in which one pixel has saturation and the following pixel has a lower saturation than the first pixel.
Comparing M and N, and determining one of the first connected region and the second connected region that includes a greater number of boundary points as a target connected region (Description Page 8 line 31-35 (The first feature to…); Nick compares the saturation and brightness values of proceeding pixels to determine the boundary points. 
In case that there are no other pixel having a pixel value which is the preset pixel value, determining the first connected region as the target connected region (Description Page 3 line 12-15 (Preferably the first…)). Nick compares the saturation and brightness values of proceeding pixels to determine the boundary points. If the drop off of the value is too high or too low, it would be a signal that we have reached a boundary. 

Regarding claims 4, Nick teaches the image processing method according to claim 2, wherein an octuple connected region of a pixel includes pixels adjacent to the pixel in directions of up, down, left, right, top left, bottom left, top right, bottom right, the octuple connected region algorithm comprises: among respective pixels within the octuple connected region of the pixel, looking up clockwise or counterclockwise by taking one of the respective pixels as a starting point, and determining a first looked-up pixel having a pixel value which is the preset pixel value 
Nick teaches by using the pixel scores to find the boundaries of the object area. With the scores it calculates the rightmost, topmost, bottommost and leftmost columns for an accurate tracing of the area’s boundary. 

Regarding claims 5, Nick teaches the boundary line in the binary image is extracted by 
utilizing a four connected region algorithm, wherein a four connected region of one pixel includes pixels adjacent to the pixel in directions of up, down, left, and right, the four connected region algorithm comprising region (Nick Description Page 12 line 38-40 (The described example…)). Nick teaches the process of using the adjacent pixels outwardly and comparing each of their values to detect boundary lines, calculating the rightmost, topmost, bottommost and leftmost columns for an accurate tracing of the area’s boundary.
For each pixel in the binary image having a pixel value which is the preset pixel value, in case that there is a pixel having a pixel value which is not the preset pixel value in the four connected region of the pixel, determining the pixel as the boundary point forming the boundary line (Description Page 12 line 11-14 (There are four phases…). Nick compares the saturation and brightness values of proceeding pixels to determine the boundary points. If the drop off of the value is too high or too low, it would be a signal that we have reached a boundary.

Regarding claims 6, Nick further teaches allocating a storage region of the boundary line based on the boundary line: 
Determining a left-most boundary point and a right-most boundary point of the boundary line based on the boundary line, determining a maximum horizontal length of the boundary line according to the left-most boundary point and the right-most boundary point (Nick Description Page 3 line 11-14 (Preferably the first…)). Nick teaches the process of using the adjacent pixels outwardly and comparing each of their values to detect boundary lines, calculating the rightmost, topmost, bottommost and leftmost columns for an accurate tracing of the area’s boundary.

Determining a top-most boundary point and a bottom-most boundary point of the boundary line based on the boundary line, determining a maximum vertical length of the 

Calculating the storage region of the boundary line based on the maximum horizontal length and the maximum vertical length (Nick Description Page 12 line 38-40 (The described example…)).
Nick teaches attempts to find the rightmost, topmost, bottommost and leftmost columns for an accurate tracing of the area’s boundary. Nick teaches the process of using the adjacent pixels outwardly and comparing each of their values to detect boundary lines, calculating the rightmost, topmost, bottommost and leftmost columns for an accurate tracing of the area’s boundary.

Regarding claims 7, Nick teaches determining a center of the target object region 
according to the target connected region comprises: 
Performing a fitting algorithm on the boundary line of the target connected region, or determining an average value of abscissa values of the left-most boundary point and the right-most boundary point in the target connected region as an abscissa value of the center of the target object region, and determining an average value of ordinate values of the top-most boundary point and the bottom-most boundary point in the target connected region as an ordinate value of the center of the target object region (Nick Description Page 8 line 33-38 (The first feature to be identified…). Nick teaches the calculation of pixels used along an array are assigned a number and a name. A coordinate system is applied based off the edges developed by the thresholds, from the pixel values that were factored from the center pixel. This is the method used to find the rightmost, topmost, bottommost and leftmost columns for an accurate tracing of the area’s boundary.
Nick, however, does not teach determining a coordinate of the center of the target connected region according to a fitted boundary line of the target connected region, and 
(Yamakawa Description Page 47 line 10-15) Yamakawa teaches when the color pixel block has a target pixel, with reference to the number of color pixel continuation of the pixels of the upper right and the left, the number of color pixel continuation of the target pixel is computed the upper left of the target pixel, and the top. 
Nick and Yamakawa are considered to be analogues arts because they are directed to image processing for the use of pixel identification from the use of objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified method for combining a plurality of boundary points based off of thresholds determined by pixel values (taught by Nick) to determining the center of the target object region based on connected regions (taught by Yamakawa) because the combination allows for a more efficient way to accurately determine the center of an object. 

Regarding claims 8, Nick teaches the image processing method further comprises: 
Acquiring an input image before acquiring the binary image including the target object region (Descriptions Page 1 Line 10-12(Photographs are…)). The system requires a binary (digital) input image to process.  
Acquiring the binary image including the target object region further comprises: determining a pixel value threshold, wherein the pixel value threshold is used to 4Preliminary AmendmentAtty. Docket: 1734-495 distinguish the target object region and a background region included in the input image (Descriptions Page 4 Line 17-20(An edge pixel…)). In Nick, the lightness value and the saturation value of the pixel is primarily used and compared to the neighboring pixels. These values are incorporated into an equation and the difference between the pixel values of the area are calculated to determine thresholds.  
Performing binarization process on pixel values of respective pixels of the input image according to the pixel value threshold, to obtain the binary image of the target object region (Descriptions Page 4 Line 17-20(An edge pixel…)). In Nick, the lightness value and the 

Regarding claims 9, Nick teaches the process of acquiring the binary image further comprises at least one of following process: Performing at least one of grayscale conversion, brightness adjustment, and filtering process on the input image (Description Page 3 line 12-15 (Preferably the first…)); Performing an open operation on the input image on which binarization process has been performed (Description Page 8 line 33-35).
Nicks teachings take into consideration of the lightness, hue and saturation value, and compares it to neighboring pixels outwardly. 

Regarding claims 19, Yamakawa teaches program instructions are stored in the storage, and when the program instructions are executed, the processor is configured to perform th
Acquire a binary image including the target object region: extract a boundary line of the target object region from the binary image (Yamakawa Description Page 12 line 35-37). Wherein the boundary line includes a plurality of boundary points: select one of the pluralities of boundary points as an initiation point, and determine a first connected region, wherein a starting point of the first connected region is the initiation point; determine the center of the target object region based on the first connected region (Yamakawa Description Page 30 Line 66-71). Wherein a maximum/minimum density detecting unit detecting whether a center pixel of a matrix of NXN pixels in the image data has a maximum or minimum density among the pixels of the matrix; a center pixel Selecting unit Selecting one of neighboring pixels of the matrix adjacent to the center pixel as being an active center pixel.
Regarding claims 20, Nick teaches A compute readable storage medium, upon which program instructions are stored, and when the instructions are executed by a processor, the processor is configured to perform the image processing method according to claim 1-9.
This can simply be interpreted as a computer which is inherent in Nick. 


Determine a first connected region by adopting an octuple connected region algorithm, wherein the starting point of the first connected region is the first initiation point, and store coordinates of respective boundary points of the first connected region in a first boundary matrix (Description Page 3 line 12-15 (Preferably the first…)).

Regarding claims 22, Nick teaches the processor is configured to: determine whether there are other pixels having pixel values which are the preset pixel value in the plurality of boundary points besides the respective boundary points of the first connected region (Description Page 2 line 18-20); 
In case that there are other pixels having pixel values which are the preset pixel 6Preliminary AmendmentAtty. Docket: 1734-495 value, select one of the other points having pixel values of the preset pixel value as a second initiation point, determine a second connected region by adopting the octuple connected region algorithm, wherein a starting point of the second connected region is the second initiation point, and store coordinates of respective boundary points of the second connected region in a second boundary matrix, determine a number M of boundary points included in the first connected region, and determine a number N of boundary points included in the second connected region, where M and N are positive integers (Description Page 8 line 33-35); 
Compare M and N, and determine one of the first connected region and the second connected region that includes a greater number of boundary points as a target connected region (Description Page 8 line 33-35); 
In case that there are no other pixel having a pixel value which is the preset pixel value, determine the first connected region as the target connected region (Description Page 3 line 12-15).

Regarding claims 23, Nick teaches the image processing device according to claim 21, wherein an octuple connected region of a pixel includes pixels adjacent to the pixel in directions of up, down, left, right, top left, bottom left, top right, bottom right, the octuple connected region algorithm comprises: Among respective pixels within the octuple connected region of the pixel, 
Nick teaches attempts to find the rightmost, topmost, bottommost and leftmost columns for an accurate tracing of the area’s boundary. 


Regarding claims 24, Nick teaches the boundary line in the binary image is extracted by utilizing a four connected region algorithm, wherein a four connected region of one pixel includes pixels adjacent to the pixel in directions of up, down, left, and right, the four connected region algorithm comprising (Nick Description Page 12 line 38-40 (The described example…)): 
For each pixel in the binary image having a pixel value which is the preset pixel value, in case that there is a pixel having a pixel value which is not the preset pixel value in the four connected region of the pixel, determining the pixel as the boundary point forming the boundary line (Description Page 12 line 8-11).

Regarding claims 25, Nick teaches the processor is configured to: determine a left-most boundary point and a right-most boundary point of the boundary line based on the boundary line, determine a maximum horizontal length of the boundary line according to the left-most boundary point and the right-most boundary point (Description Page 12 line 38-40); 
Determine a top-most boundary point and a bottom-most boundary point of the boundary line based on the boundary line, determine a maximum vertical length of the boundary line according to the top-most boundary point and the bottom-most boundary point (Nick Description Page 12 line 38-40 (The described example…)); 
Calculate the storage region of the boundary line based on the maximum horizontal length and the maximum vertical length (Nick Description Page 12 line 38-40 (The described example…)).
Nick teaches attempts to find the rightmost, topmost, bottommost and leftmost columns for an accurate tracing of the area’s boundary. 

Nick, however, does not teach determining a coordinate of the center of the target connected region according to a fitted boundary line of the target connected region, and determining the center of the target connected region as the center of the target object region. For this we use Yamakawa.
(Yamakawa Description Page 47 line 10-15) Yamakawa teaches when the color pixel block has a target pixel, with reference to the number of color pixel continuation of the pixels of the upper right and the left, the number of color pixel continuation of the target pixel is computed the upper left of the target pixel, and the top. 
Nick and Yamakawa are considered to be analogues arts because they are directed to image processing for the use of pixel identification from the use of objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified method for combining a plurality of boundary points based off of thresholds determined by pixel values (taught by Nick) to determining the center of the target object region based on connected regions (taught by Yamakawa) because the combination allows for a more efficient way to accurately determine the center of an object. 


Regarding claims 27, Jarmen Nick teaches the processor is configured to: 
Acquire an input image before acquiring the binary image including the target object region (Nick Description, Page 1 Line 8-9 (Alternatively, the array…)); 
Acquire the binary image including the target object region further comprises: determine a pixel value threshold, wherein the pixel value threshold is used to distinguish the target object region and a background region included in the input image (Descriptions Page 4 Line 17-20(An edge pixel…)); In Nick, the lightness value and the saturation value of the pixel is primarily used and compared to the neighboring pixels. These values are incorporated into an equation and the difference between the pixel values of the area are calculated to determine thresholds.  
P8Preliminary AmendmentAtty. Docket: 1734-495erform binarization process on pixel values of respective pixels of the input image according to the pixel value threshold, to obtain the binary image of the target object region (Descriptions Page 4 Line 17-20(An edge pixel…)). 

Regarding claims 28, Jarmen Nick teaches the processor is configured to: perform at least one of grayscale conversion, brightness adjustment, and filtering process on the input image (Description Page 3 line 12-15 (Preferably the first…)); In Nick, the lightness value and the saturation value of the pixel is primarily used and compared to the neighboring pixels. These values are incorporated into an equation and the difference between the pixel values of the area are calculated to determine thresholds.  
Perform an open operation on the input image on which binarization process has been performed (Description Page 8 line 33-35). Nicks teachings take into consideration of the lightness, hue and saturation value, and compares it to neighboring pixels outwardly.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN-PAUL BADJO. The examiner can normally be reached on Monday-Friday 7:00 AM- 16:00 PM.
reached on 571-272-7653.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/Jean-Paul Badjo/
Examiner
12/23/2021
/ISHRAT I SHERALI/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667